Citation Nr: 0412272	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to March 4, 1998 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD) based on clear and unmistakable error (CUE) 
in prior rating decisions.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the RO which 
found that an earlier effective date of April 4, 1998 for the 
grant of service connection for PTSD was warranted, based on 
clear and unmistakable error (CUE) in a May 2002 rating 
decision.  

The veteran testified at a video-conference hearing at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington, DC in November 2003.


FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD had 
been pending since the RO received the veteran's claim on 
February 3, 1997; that claim was denied by rating decision 
dated May 1997.  

2.  The veteran submitted a timely Notice of Disagreement 
(NOD) in February 1998; the RO issued a Statement of the Case 
(SOC) on April 17, 1998.

3.  The Board construes the veteran's statement in which he 
disagreed with the denial of service connection, received at 
the RO on April 23, 1998, as a timely substantive appeal, 
submitted in lieu of a VA Form 9.

4.  The veteran had an appeal pending as to the issue of 
service connection for PTSD since February 3, 1997.

5.  The RO's July 1999 rating decision granting service 
connection for PTSD and assigning an effective date of July 
16, 1998 for the grant of service connection is final, as the 
veteran did not timely appeal the issue of the propriety of 
the effective date assigned for the grant of service 
connection for PTSD.

6.  The RO's July 1999 decision was clearly and unmistakably 
erroneous in its failure to recognize that a claim of service 
connection for PTSD had been pending since February 3, 1997.


CONCLUSION OF LAW

The criteria for an effective date of February 3, 1997 for 
the grant of service connection for PTSD based on CUE in 
prior RO rating decisions have been met.  38 U.S.C.A. §§ 
5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 
3.104, 3.105(a), 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran essentially contends that he is entitled to an 
effective date prior to March 4, 1998 for the grant of 
service connection for PTSD.  

Historically, the veteran's original claim of service 
connection for PTSD was received at the RO on February 3, 
1997.  By rating decision dated in May 1997, the RO denied 
service connection for PTSD.

The veteran filed a NOD to the May 1997 rating decision which 
was received at the RO in February 1998.  

The veteran then submitted additional information in support 
of is claim, received at the RO on March 4, 1998.

On March 10, 1998, the RO again denied the veteran's claim of 
service connection for PTSD.  Then, the RO issued a SOC on 
April 16, 1998.  

On April 23, 1998, the RO received an additional NOD to the 
May 1997 decision which denied service connection for PTSD.  
As noted herein below, the Board construes this document as a 
timely substantive appeal, submitted in lieu of a VA Form 9.  
It is clear that the veteran intended to continue with his 
appeal of the May 1997 rating decision, and this document was 
received by the RO following the issuance of a SOC.

Then, in July, 1998 the RO received another NOD, in 
disagreement with the rating decision of March 10, 1998.

Finally, in a July 28, 1999 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating, 
effective from July 16, 1998, the date of the veteran's 
personal hearing at the RO.  

The veteran submitted a timely NOD in August 1999, in 
disagreement only with the initial 30 percent rating assigned 
for the service-connected PTSD.  A SOC was subsequently 
issued in May 2000 and the veteran submitted a timely 
substantive appeal in June 2000 as to the propriety of the 
initial 30 percent rating assigned for the grant of service 
connection for PTSD.

In a May 2001 decision, the Board found that an initial 
rating of 50 percent was warranted for the service-connected 
PTSD.  The issue of an earlier effective date was not 
adjudicated because that issue was not in appellate status or 
before the Board at that time.  In fact, the Board noted that 
in February 2001, the veteran's attorney expressed 
disagreement with the effective date assigned.  As such, the 
Board referred the issue to the RO for appropriate action.

Pursuant to the directives set forth in the Board's May 2001 
decision, the RO issued a May 2002 rating decision which 
increased the initial rating to 50 percent for the service-
connected PTSD, effective on July 16, 1998, the effective 
date of service connection.  

Then, in a December 2002 Decision Review Officer (DRO) 
decision, the DRO determined that revision was warranted in 
the [RO's May 2002] decision to grant the 50 percent 
evaluation for the service-connected PTSD effective from July 
16, 1998, and found that the correct effective date should be 
March 4, 1998.  

In its determination, the DRO found that the veteran had two 
separate claims of service connection for PTSD.  The first 
claim was filed in February 1997, and denied at the RO in May 
1997.  The second claim was apparently filed in March 1998 
and denied at the RO that some month.  The DRO also 
determined that the veteran did not timely appeal the May 
1997 RO rating decision because a timely VA Form 9 had not 
been submitted with regard to the May 1997 rating decision.  
However the DRO found that the veteran did timely appeal the 
RO rating decision of March 1998.  Based on this analysis, 
the DRO determined that the veteran's claim of service 
connection for PTSD had been pending since March 4, 1998.  In 
light of the foregoing, the RO found that there was CUE in 
the prior RO decisions and, as such, assigned an earlier 
effective date of March 1998 for the grant of service 
connection for PTSD.  

In a NOD received at the RO in January 2003, the veteran's 
attorney disagreed with the DRO's December 2002 decision.  
The attorney also disagreed with the initial rating assigned 
for the service-connected PTSD and asserted that this issue 
was pending before the United States Court of Appeals for 
Veterans Claims (Court).  

The veteran testified at a video conference hearing at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington, DC in November 2003.  At that hearing, the 
parties agreed that the sole issue on appeal before the Board 
was that of entitlement to an effective date prior to March 
4, 1998 for the grant of service connection for PTSD.  


II.  Legal Analysis

At the outset, the Board must point out that there has been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

However, as disposition of the developed issue on appeal in 
this case involves not a disputed question of fact, but 
rather a matter of law, further evidentiary development is 
not required in this case.  In this case, because the law and 
not the evidence is dispositive, the changes made by the VCAA 
as to evidentiary development are not applicable.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that 
the VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation).

In the circumstances of this case, to remand the case with 
regard to the developed issue would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  On review, the Board finds that VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

As noted hereinabove, the veteran essentially contends that 
an effective date prior to March 4, 1998 is warranted for the 
grant of service connection for PTSD based on CUE in prior RO 
decisions.  

Since the RO has previously addressed the issue of CUE, the 
Board will address the laws and regulations governing CUE 
claims, as well as the laws and regulations governing 
effective dates, but notes that the result in this case is 
the same whether addressed as a CUE claim or an effective 
date claim.

With regard to the effective date of a grant of service 
connection, the effective date for disability compensation 
based on direct service connection in a claim filed more than 
a year after separation shall be the later of the date of 
claim or the date entitlement arose.  38 U.S.C.A. § 5110(a) 
(West 2002);  38 C.F.R. §§ 3.400, 3.400(b) (2003).  

As noted hereinabove, the Board finds that the veteran had a 
claim of service connection pending since February 3, 1997, 
the date of the RO's receipt of the veteran's original claim 
of service connection.  

In this regard, the veteran's February 1997 claim was denied 
by rating decision issued in May 1997.  The veteran filed a 
timely NOD in February 1998 and requested reconsideration of 
his claim.  

In March 1998, the RO issued another rating decision which 
denied service connection for PTSD.  

The RO issued a SOC on April 17, 1998.  

Then, on April 23, 1998, the RO received an additional 
statement from the veteran, disagreeing with the May 1997 
decision which denied service connection for PTSD.  The Board 
construes this document as a timely substantive appeal, 
submitted in lieu of a VA Form 9.  It is clear that the 
veteran intended to continue with his original appeal of the 
May 1997 rating decision.  The veteran continued to submit 
evidence in support of his claim of service connection for 
PTSD during the entire appeal period since the issuance of 
the May 1997 rating decision.  Moreover, the document 
contained the necessary language indicating that he was 
clearly appealing the decision of May 1997 that denied 
service connection for PTSD.  This correspondence was 
received after he filed a timely NOD and subsequent to the 
RO's issuance of the SOC; and there is no doubt that the 
veteran intended to appeal the issue of PTSD, as this was the 
only issue addressed in the prior rating decision.  In 
addition, the Board notes that the veteran was well aware of 
the procedural history of his claims, as he filed another 
document, which he called a NOD, in July 1998, specifically 
in disagreement with the March 1998 RO decision.  

38 C.F.R. § 20.202 (2003) defines a substantive appeal as 
properly completed VA Form 9 "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  The Board finds that the document submitted by 
the veteran in April 1998 contains the necessary language and 
information.  

With regard to the timing of an appeal, 38 C.F.R. § 20.302 
(2003) states that except in the case of simultaneously 
contested claims, a claimant must file a NOD within one year 
from the date that the RO mails notice of the rating 
decision, otherwise that determination will become final.  
Then, after a SOC is issued by the RO, the veteran must file 
a Substantive Appeal within 60 days from the date that the RO 
mailed the SOC, or within the remainder of the 1-year period 
from the date of the mailing of the notification of the 
rating decision being appealed, whichever period ends later.  

In this case, the Board finds that the veteran's April 1998 
document must be accepted as a substantive appeal, submitted 
in lieu of a VA Form 9 and was timely filed, because it was 
received at the RO within 60 days after the issuance of the 
SOC.

In the alternative, the veteran asserts that there was CUE in 
prior RO decisions with regard to the proper effective date 
for the grant of service connection for PTSD.  

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 
7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2003).

As noted hereinabove, the July 1999 rating decision which 
originally granted service connection for PTSD assigned an 
effective date of July 16, 1998 for the grant of service 
connection.  

Notwithstanding the July 1999 rating decision which granted 
service connection and assigned an initial 30 percent for the 
PTSD, the veteran did not appeal the July 1999 RO decision.  

Thus, absent a showing that the appellant filed a timely 
appeal to the July 1999 rating decision, the applicable 
regulations require that the July 1999 decision became final.  
That decision now may be revised only upon a showing of CUE.  
See 38 C.F.R. § 3.105(a) (2003).

In February 2001, the veteran claimed CUE in the RO's 
decisions with regard to the assignment of the proper 
effective date for the grant of service connection for PTSD.  

The Court has propounded a three-pronged test for determining 
when there was CUE present in a prior decision.  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

Under 38 C.F.R. § 3.105(a), CUE that requires revision of a 
prior final rating action exists only where it appears 
"undebatably" that "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  A determination that there was CUE must be based 
on the record and the law that existed at the time of the 
prior unappealed rating decision.  Russell v. Principi, 3 
Vet. App. at 314.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . . If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo, 6 Vet. App. at 43-44.

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.

Only if this threshold requirement is met does the Board have 
any obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo, 6 Vet. App. at 44.

Additionally, CUE is the kind of error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  In addition, the 
Court has held that VA's breach of its general duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

As the Court has pointed out, clear and unmistakable error is 
a specific type of error indicating that the law and 
regulations were incorrectly applied or that VA incorrectly 
considered the facts.  Here, for a claim of clear and 
unmistakable error to be validly raised, the appellant must 
assert with some degree of specificity what the alleged error 
was and why, if the alleged clear and unmistakable error had 
not been made, the result would have been different.  Fugo, 6 
Vet. App. at 44.

That is, he must argue that either the correct facts were not 
considered by the RO or that applicable laws and regulations 
were not correctly applied in connection with a final rating 
decision.  Such a determination must be based on the record 
and the law that existed at the time of the prior decision.  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

As noted hereinabove, the veteran in this case asserts that 
there was a claim for PTSD pending since he filed his 
original claim of service connection in February 1997.  Based 
on the timing and content of the April 1998 correspondence, 
it must be accepted as a substantive appeal.  He already 
submitted a timely NOD in February 1998 and was thereafter 
issued a SOC before submitting the April 1998 substantive 
appeal.  

Based on the foregoing, the Board finds that the evidence 
shows that there was an "undebatable" error, which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  The Board therefore finds that the 
RO's July 1999 decision was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2003).  Simply put, the 
claim should have been recognized as pending since February 
1997 and the failure to do so was clear and unmistakable 
error.  The effect of such a finding of error means, the lack 
of an appeal notwithstanding, that the rating action of May 
1997 was not final at the time of the RO's decision to grant 
service connection in July 1999.  Therefore, with application 
of 38 C.F.R. § 3.400, the effective date of the award should 
be February 3, 1997 as this is the date from which benefits 
would have been payable if the former decisions had been 
favorable.  Accordingly, to this extent, the claim is 
granted.

The veteran's attorney has argued that the proper effective 
date of the grant of service connection is the day in 
December 1996 on which the veteran received VA treatment for 
PTSD.  In this regard, the Board points out that the language 
of 38 C.F.R. § 3.400(b)(2)(i) doesn't provide for an 
effective date of December 1996 when the veteran sought 
medical treatment, even though a claim for service connection 
was filed within one year of the December 1996 date.  Rather, 
the language pertaining to increases, contained in 38 C.F.R. 
§ 3.400(o)(2), would provide for an increase of compensation 
for an already service-connected disability on the date the 
increase is factually ascertainable if the claim is received 
within one year of such date.

In light of the foregoing, the Board finds that the veteran 
had a claim for PTSD pending since February 3, 1997 which was 
eventually granted.  As such, an earlier effective date of 
February 3, 1997 is assignable for the grant of service 
connection for PTSD. 


ORDER

An effective date of February 3, 1997 for the grant of 
service connection for PTSD is granted, subject to the 
regulation controlling disbursement of VA monetary benefits.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



